 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-00165-TLN
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                        v.                           FINDINGS AND ORDER
14   CODY CANNON, and                                  DATE: December 6, 2018
     CANDICE FREITAS,                                  TIME: 9:30 a.m.
15                                                     COURT: Hon. Troy L. Nunley
16                              Defendants.
17

18                                            STIPULATION

19         1.     By previous order, this matter was set for status on December 6, 2018.

20         2.     By this stipulation, defendants now move to continue the status conference until January

21 24, 2019, at 9:30 a.m., and to exclude time between December 6, 2018, and January 24, 2019, under

22 Local Code T4.

23         3.     The parties agree and stipulate, and request that the Court find the following:

24                a)      The government has represented that the discovery associated with this case

25         includes investigative reports and related documents in electronic form including over 2,400

26         pages of documents and dozens of videos and photos. For example, new discovery has been

27         produced in the last 30 days including large spreadsheets showing loss amounts for hundreds of

28         alleged victims. All of this discovery has been either produced directly to counsel and/or made


      STIPULATION REGARDING EXCLUDABLE TIME            1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         available for inspection and copying.

 2                 b)      Counsel for defendants desire additional time to consult with their clients, to

 3         review the current charges, to conduct investigation and research related to the charges, to review

 4         discovery for this matter, to discuss potential resolutions with his/her client, and to otherwise

 5         prepare for trial.

 6                 c)      Counsel for defendants believe that failure to grant the above-requested

 7         continuance would deny them the reasonable time necessary for effective preparation, taking into

 8         account the exercise of due diligence.

 9                 d)      The government does not object to the continuance.

10                 e)      Based on the above-stated findings, the ends of justice served by continuing the

11         case as requested outweigh the interest of the public and the defendant in a trial within the

12         original date prescribed by the Speedy Trial Act.

13                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14         et seq., within which trial must commence, the time period of December 6, 2018 to January 24,

15         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17         of the Court’s finding that the ends of justice served by taking such action outweigh the best

18         interest of the public and the defendant in a speedy trial.

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6
     Dated: November 30, 2018                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ROBERT J. ARTUZ
 9                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
10

11
     Dated: November 30, 2018                                /s/ MICHAEL HANSEN
12                                                           MICHAEL HANSEN
13                                                           Counsel for Defendant
                                                             Cody Cannon
14

15   Dated: November 30, 2018                                /s/ MATTHEW BOCKMON
                                                             MATTHEW BOCKMON
16                                                           Counsel for Defendant
                                                             Candice Freitas
17

18

19

20                                         FINDINGS AND ORDER
21          IT IS SO FOUND AND ORDERED this 3rd day of December, 2018.
22

23

24

25
                                                              Troy L. Nunley
26                                                            United States District Judge
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
